DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application is a 371 of PCT/CN2013/074010 04/10/2013, which claims priority to Foreign Application, CHINA 201310022657.3 with a filing date of 01/22/2013.
This application published as US 20150359891 A1.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-31 directed to Group II non-elected without traverse.  Accordingly, claims 29-31 have been cancelled.

Status of the Claims
Claim(s) 32-33 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Lightner, Esq. on March 15, 2022.

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
CANCEL Claims 13, 17-18, and 29-31.

ADD new claims 32-33:

32. (NEW) A non-addictive sustained-release drug delivery system comprising:
	i) 12-50 mg/ml (w/v) of an anesthetic analgesic comprising a local anesthetic or a combination of a local anesthetic and at least one of parecoxib or dezocine;
	ii) 10%-40% (v/v) of a drug menstruum comprising benzyl alcohol and/or benzyl benzoate, or a combination of ethanol together with benzyl alcohol and/or benzyl benzoate; and
	iii) 60%-90% (v/v) of a drug sustained-release agent comprising soybean oil and/or castor oil,

	wherein the non-addictive sustained-release drug delivery system is oily, homogenous, and configured for injection.

33. (NEW) The non-addictive sustained-release drug delivery system of Claim 32, wherein the anesthetic analgesic is ropivacaine free base.

Conclusion
Claims 32-33 are allowed.                                                                                                                                                 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629